 
 
I 
111th CONGRESS
1st Session
H. R. 3604 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2009 
Mr. Nadler of New York (for himself, Mr. Serrano, Mr. Filner, Mr. Weiner, Mr. Frank of Massachusetts, Mr. Stark, Mr. Moran of Virginia, Mr. Gutierrez, and Mr. Engel) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to exempt certain elderly persons from demonstrating an understanding of the English language and the history, principles, and form of government of the United States as a requirement for naturalization, and to permit certain other elderly persons to take the history and government examination in a language of their choice. 
 
 
1.Short titleThis Act may be cited as the Senior Citizenship Act of 2009.
2.Fulfillment by elderly persons of requirement for naturalization relating to knowledge of English languageSection 312(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1423(b)(2)) is amended—
(1)in the matter preceding subparagraph (A), by striking 334, either— and inserting 334—;
(2)in subparagraph (A), by striking , or at the end and inserting a semicolon;
(3)in subparagraph (B), by striking the period at the end and inserting ; or; and
(4)by adding at the end the following:

(C)is over sixty-five years of age and has been living in the United States for periods totaling at least five years subsequent to a lawful admission for permanent residence..
3.Fulfillment by elderly persons of requirement for naturalization relating to knowledge of government of the United StatesSection 312(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1423(b)(3)) is amended—
(1)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security;
(2)by striking (3) and inserting (3)(A); and
(3)by adding at the end the following:

(B)In the case of a person who, on the date of the filing of the person’s application for naturalization, as provided in section 334, is over sixty-five years of age and has been living in the United States for periods totaling at least five years subsequent to a lawful admission for permanent residence, the Secretary of Homeland Security shall permit the person to fulfill the requirement of subsection (a)(2) through an examination in a language other than English selected by the person.
(C)In the case of a person who, on the date of the filing of the person’s application for naturalization, as provided in section 334, is over seventy-five years of age and has been living in the United States for periods totaling at least five years subsequent to a lawful admission for permanent residence, the requirement of subsection (a)(2) shall not apply..
4.Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply to applications for naturalization pending on or after such date. 
 
